1

2

3

4

5

6                                UNITED STATES DISTRICT COURT

7                                       DISTRICT OF NEVADA

8                                                   ***

9     KENDRA SUE TREY ROSE STRIET,                    Case No. 3:17-cv-00673-MMD-WGC
10                                     Plaintiff,         ORDER ACCEPTING AND ADOPTING
             v.                                            REPORT AND RECOMMENDATION
11                                                            OF MAGISTRATE JUDGE
      NANCY A. BERRYHILL,                                        WILLIAM G. COBB
12    Acting Commissioner of
      Social Security Administration,
13
                                    Defendant.
14

15          Before the Court is Magistrate Judge William G. Cobb’s Report and

16   Recommendation (“R&R”). (ECF No. 18.) The Court allowed the parties to file any

17   objections by January 25, 2019 (ECF No. 18). To date, no objections have been filed.

18          This Court “may accept, reject, or modify, in whole or in part, the findings or

19   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

20   timely objects to a magistrate judge’s report and recommendation, then the court is

21   required to “make a de novo determination of those portions of the [report and

22   recommendation] to which objection is made.” Id. Where a party fails to object, however,

23   the court is not required to conduct “any review at all . . . of any issue that is not the subject

24   of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). Indeed, the Ninth Circuit has

25   recognized that a district court is not required to review a magistrate judge’s report and

26   recommendation where no objections have been filed. See United States v. Reyna-Tapia,

27   328 F.3d 1114 (9th Cir. 2003) (disregarding the standard of review employed by the district

28   court when reviewing a report and recommendation to which no objections were made);
1    see also Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D. Ariz. 2003) (reading the

2    Ninth Circuit’s decision in Reyna-Tapia as adopting the view that district courts are not

3    required to review “any issue that is not the subject of an objection”). Thus, if there is no

4    objection to a magistrate judge’s recommendation, then the court may accept the

5    recommendation without review. See, e.g., Johnstone, 263 F. Supp. 2d at 1226

6    (accepting, without review, a magistrate judge’s recommendation to which no objection

7    was filed).

8            Nevertheless, this Court finds it appropriate to engage in a de novo review in order

9    to determine whether to adopt the R&R. Judge Cobb recommended granting Plaintiff’s

10   motion to remand, denying the Commissioner’s cross-motion to affirm, and remanding this

11   matter for further proceedings consistent with the R&R. (ECF No. 18 at 19.) Upon review

12   of the R&R and the records in this case, the Court finds good cause to adopt the R&R in

13   full.

14           It is hereby ordered that the R&R (ECF No. 18) is accepted and adopted in its

15   entirety.

16           It is further ordered that Plaintiff’s motion to remand (ECF No. 13) is granted.

17           It is further ordered that the Commissioner’s countermotion to affirm (ECF No. 14)

18   is denied.

19           It is further ordered that this case is remanded to the Social Security Administration,

20   and the Clerk of the Court is directed to enter judgment and close this case.

21           DATED THIS 30th day of January 2019.
22

23                                                        MIRANDA M. DU
                                                          UNITED STATES DISTRICT JUDGE
24

25

26

27
28

                                                    2
